DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/04/2022.
Claims 1-20 are pending in this application.
	
Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendment has been made to the claim(s) upon agreement by applicant during a telephone conversation with Attorney Greg (Chen-Kang) Hsu on 03/18/2022:
	Claim 16 has been amended as follows:

16. (Currently Amended) A method of fabricating an integrated circuit device, comprising: 
	depositing a first dielectric layer over a transistor; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/093,947Docket No.: 0941-3813PUS3 Reply dated January 4, 2022Page 6 of 15 Reply to Office Action of October 14, 2021 
	forming a gate contact, a source contact, and a drain contact passing through the first dielectric layer and electrically connected to a gate structure, a source region, and a drain region of the transistor, respectively; 
	successively depositing a first etch stop layer and a second dielectric layer over the first dielectric layer; 
	forming a first via contact, a second via contact, and a third via contact passing through the second dielectric layer and the underlying first etch stop layer and electrically connected to the gate contact, the source contact, and the drain contact, respectively, wherein each of the first via contact, the second via contact, and the third via contact has an upper portion protrude above a top surface of the second dielectric layer; and 
	forming a first metal line, a second metal line, and a third metal line over and electrically connected to the upper portions of the first via contact, the second via contact, and the third via contact.


Remarks/Allowance

3.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1-20 are allowed.
	Reasons for allowance can be found in Applicant’s Remarks of 01/04/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
March 21, 2022